United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-2381
                                 ___________

Morton D. Willcutts, Jr., M.D.,        *
as a member of and on behalf of        *
Mid-Dakota Hospital Association, Inc.; *
Mid-Dakota Hospital Association, Inc., *
a South Dakota Nonprofit Corporation;  *
Morton D. Willcutts, Jr., M.D.,        *
Individually,                          *
                                       *
      Plaintiffs/Appellants,           *
                                       *   Appeal from the United States
      v.                               *   District Court for the District
                                       *   of South Dakota.
Frank Bieberly, M.D.;                  *
                                       *        [UNPUBLISHED]
      Defendant/Appellee,              *
                                       *
Gary Van Ert, M.D.; David Larson;      *
Sioux Valley Health System, a          *
corporation; Sioux Valley Hospital     *
Association, a corporation;            *
                                       *
      Defendants/Appellees,            *
                                       *
Special Litigation Committee of        *
Mid-Dakota Hospital Association, Inc., *
                                       *
             Intervenor on Appeal.     *
                                       *
                                       *
Special Litigation Committee of        *
Mid-Dakota Hospital Association, Inc., *
                                       *
             Intervenor Below.         *
                                ___________

                              Submitted: March 11, 1999

                                   Filed: May 6, 1999
                                    ___________

Before BEAM and HEANEY, Circuit Judges, and FENNER,1 District Judge.
                           ___________

PER CURIAM.

       Morton D. Willcutts, Jr., M.D. (Willcutts), individually and on behalf of Mid-
Dakota Hospital Association, Inc., (Mid-Dakota), appeals the dismissal of federal
antitrust claims and associated state law claims. The dispute centers around a
management contract entered into between Mid-Dakota and Quorum, a health care
management company. The complaint alleges that Dr. Frank Bieberly, Dr. Gary Van
Ert, and David Larson boycotted the hospital, referred patients to other hospitals, and
distributed information to discredit Quorum.

       Eventually, the hospital terminated the health care management contract with
Quorum. An agreement was then reached with Sioux Valley Health System and
Sioux Valley Hospital Association. Willcutts claims that this violates section 1 and
2 of the Sherman Act, 15 U.S.C. §§ 1- 2; section 16 of the Clayton Act, 15 U.S.C. §
26; as well as pendant state causes of action for restraint of trade and tortious




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri, sitting by designation.
                                          -2-
interference. The district court2 granted a motion to dismiss Willcutts' federal
antitrust claims with prejudice, dismissing the state law claims without prejudice.
Having reviewed the record in connection with the parties' briefs, we conclude that
dismissal was appropriate. Extensive discussion would serve no useful precedential
purpose, we therefore affirm the district court without further observation. See 8th
Cir. R. 47B.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
                                        -3-